FILE,'D
                                                                                                 COURT OF APPEALS
                                                                                                      DIVISION II
    IN THE COURT OF APPEALS OF THE STATE OF WAAHINGJCON

                                                 DIVISION II                                   SIAT                 roN

STATE OF WASHINGTON,                                                                No. 4614M-II-


                                       Respondent,


          v.



RONALD L. SMITH,                                                            UNPUBLISHED OPINION


                                       Appellant.


         WoRSwicK, P. J. —          Ronald Smith appeals his conviction for one count of second degree

possession of stolen property, arguing that the charging document was constitutionally

insufficient because it failed to allege that Smith knew the property was stolen. The State

concedes that the charging document was constitutionally insufficient. We accept the State' s
concession, reverse the judgment, and remand.

                                                        FACTS


         A trailer valued at roughly $2, 000 was stolen. Smith admitted he used the trailer. The

State charged Smith with one count of possession of stolen property under RCW

9A.56. 160( 1)(   a).    The charging document alleged that Smith " did possess stolen property, other

than a firearm as defined in RCW 9. 41. 010 or a motor vehicle, which exceeds seven hundred

                                          but does                five   thousand   dollars ($ 5, 000) in value."
fifty dollars ($ 750. 00) in      value              not exceed




Clerk' s Papers     at   1.   Smith did not challenge the sufficiency of the charging document in the trial

court.




         A jury convicted Smith of one count of second degree possession of stolen property.

Smith    appeals.
No. 46141 -2 -II



                                                       ANALYSIS


         Smith argues, and the State concedes, that the charging document was insufficient for

failing to allege that Smith knew the property he possessed was stolen. We accept the State' s

concession because the charging document failed to allege that Smith knew the property he

possessed was stolen. 1

         We review challenges to the sufficiency of a charging document de novo. State v.

Williams, 162 Wash. 2d 177, 182, 170 P.3d 30 ( 2007).              Where, as here, the sufficiency of a

charging document is not challenged until after the verdict, we liberally construe the charging

document in favor       of   validity. State   v.   Kjorsvik, 117 Wash. 2d 93, 102, 812 P.2d 86 ( 1991.). All


essential elements of an alleged crime must be included in the charging document to afford

defendants notice of the allegations' nature so they can properly prepare their defense. Kjorsvik,

117 Wn.2d at .101 -02. We read charging documents as a whole, construing their words

according to common sense and including facts that are necessarily implied. Kjorsvik, 117
Wash. 2d at 109.


             When determining whether a charging document is sufficient, we consider whether the

crime' s necessary elements appear in any form, or can be found by fair construction, in the

charging document. Kjorsvik, 117 Wash. 2d at 105 -06. The question is whether the charging

document would reasonably apprise the defendant of the crimes charged. Kjorsvik, 117 Wash. 2d

at 109. If we cannot find the crime' s necessary elements, we presume prejudice and reverse.

State   v.   McCarty,   140 Wash. 2d 420, 425, 998 P.2d 296 ( 2000).         Knowledge that the property is




 1 Smith also argues that the charging document was constitutionally insufficient for failing to
 specifically describe the stolen property. Because we reverse on other grounds, we do not reach
this argument.

                                                             2
No. 46141 -2 -II



stolen is an essential element of a charge of possession of stolen property. RCW 9A.56. 140;

State v. Moavenzadeh, 135 Wash. 2d 359, 364, 956 P.2d 1097 ( 1998).


        Here, an essential element of Smith' s charged crime was that he knew the property he

possessed was stolen.     RCW 9A. 56. 140, .   160. But the charging document included no words

addressing Smith' s alleged mental state. It alleged merely that he possessed the stolen property,

and included no language alleging that he knew the property was stolen. Even construing this

document liberally in favor of validity, we cannot find any allegation that Smith had knowledge

as required by the statute. We hold that the necessary element of knowledge under

9A.56. 160( 1)(   a) did not appear in any form, nor can it be found by a fair construction. Kjorsvik,
117 Wash. 2d at 105 -06. Thus, we accept the State' s concession that the charging document was

constitutionally insufficient. We reverse the conviction and remand.

        A majority of the panel having determined that this opinion will not be printed in the
Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




 We concur:




                                                     3